October 3, 2005

Mr. Thomas Liguori

Re: Offer of Employment

Dear Tom:

This letter constitutes your offer of employment (the “Letter”) with Hypercom
Corporation (the “Company”).



  1.   Position with the Company. Upon the first day of your employment (“Date
of Hire”), you will serve as Senior Vice President and Chief Financial Officer
of the Company. You may be called upon to serve in other capacities from
time-to-time during your tenure with the Company. You will faithfully and
diligently perform all duties commensurate with these positions, including those
duties directed by the Company’s Chief Executive Officer (“CEO”) to whom you
will report directly. Your first day of employment will be October 31, 2005, or
such other date as you and the Company shall mutually agree.



  2.   Compensation. You will receive the following compensation for your
services:



  (a)   You will receive a minimum base salary of $300,000 per year, which may
be increased, but not decreased, at the discretion of the Company (the “Base
Salary”). The Base Salary will be paid in equal installments in accordance with
the Company’s salary payment policies as in effect from time to time, and such
salary payments will be subject to the usual withholding for income tax and
other customary deductions.



  (b)   Your target annual bonus compensation shall be one hundred percent
(100%) of your then-current Base Salary for each year during the term of your
employment, if the Company achieves the annual Performance Goals as solely
determined by the Board; provided that you may be entitled to receive annual
bonus compensation in an aggregate amount up to one hundred and fifty percent
(150%) of your then-current base salary for each year during the term of your
employment if the Board deems it consistent with the achievement of the
Performance Goals for such year. The Performance Goals, and the percentage of
bonus compensation tied to each, will be specifically defined by the Board in
its sole discretion, but will likely include some or all of the following:
revenue growth, gross margin, earnings per share, market share growth and
development of the organization (the “Performance Goals”). The determination as
to whether the Company has achieved the Performance Goals will be made by the
Board in its sole and reasonable discretion, and the bonus will be paid to you
within five (5) business days following such determination.



  (c)   Effective upon your execution of this Letter, the Board will grant to
you an option for the purchase of 100,000 shares of common stock of the Company
(the “Option”) pursuant to the Company’s Long-Term Incentive Plan with a per
share exercise price equal to the closing market price of a share of common
stock on the date of grant. The Option will vest in 1/3 increments on the first,
second and third anniversaries of the date of grant.



  (d)   Effective upon your execution of this Letter the Board will grant to you
fifty thousand (50,000) shares of restricted common stock of the Company
pursuant to the Long-Term Incentive Plan, restricted by achievement of the
Performance Goals to be established by the Board for fiscal years 2006 and 2007,
as follows: (i) fifty percent (50%) of the restricted common stock, or
twenty-five thousand (25,000) shares of common stock, will vest based upon
substantial achievement of 2006 Performance Goals as determined by the Board and
(ii) the remaining fifty percent (50%) of the restricted common stock, or
twenty-five thousand (25,000) shares of common stock, will vest based upon
substantial achievement of 2007 Performance Goals as determined by the Board;
provided, however, that if the Board, in its review of the Performance Goals,
determines that you achieved a personal rating of one hundred percent (100%) or
higher in either fiscal year 2006 or 2007, the entire fifty thousand (50,000)
shares of restricted common stock granted pursuant to this subsection (d) shall
vest. If either or both of the 2006 or 2007 Performance Goals are not fully and
completely achieved, the proportion of the restricted common stock which shall
vest pursuant to this subsection 2(d) shall be determined in the Board’s sole
discretion taking into account the Performance Goals achieved for such year, in
both quantitative and qualitative degree. The Company will also provide to you a
Gross-up Payment in connection with the restricted common stock grant (but not
on the cash so paid) pursuant to this subsection 2(d).



  (e)   You will be eligible, but not entitled, to receive additional grants of
stock options and restricted capital stock of the Company in such quantities and
subject to such conditions as the Board may determine in its sole and absolute
discretion.



  (f)   You covenant and agree that, as soon as practicable but in no event more
than three (3) years from your Date of Hire, you will beneficially own, hold and
retain  shares of common stock of the Company equal in value to your Base Salary
for such given year (the “Minimum Ownership”); provided, however, that this
covenant shall not be construed to require you to purchase shares of the
Company’s common stock on the open market for the sole purpose of achieving the
Minimum Ownership. You also covenant and agree that you will not sell or dispose
of, or cause anyone else to sell or dispose of, any common stock of the Company
that you have received (i) as a result of this Letter or (ii) pursuant to any
other Company compensation, until and unless you have achieved (and will
continue to maintain following such sale or disposition) the Minimum Ownership.



  (g)   You may participate in any incentive compensation plan, pension or
profit sharing plan, stock purchase plan, group benefit plan, medical plan,
bonus plan and/or other benefit plans, either currently in effect or as may be
established from time to time by the Board, for which you as an officer of the
Company are eligible to participate. You acknowledge that you will not be
entitled to any benefits under any discretionary plan unless actually provided
to you in accordance with such plan.



  (h)   You will be eligible, but not entitled; to receive such other
compensation as may from time to time be granted to you by the Board in its sole
and absolute discretion, including additional bonuses approved by the Board or
the Board’s Compensation Committee.



  (i)   You will be permitted to take vacations and sick leave, in accordance
with the Company’s policies and procedures as in effect for officers of the
Company.



  3.   Benefits and Employment Matters. You will be eligible for medical, dental
and vision care on the first day of the month following your Date of Hire. In
addition, you will be eligible for the following Hypercom benefits as of your
Date of Hire: eight named holidays, disability insurance, life insurance, travel
accident insurance, 401(k) Plan. Further, upon reaching the first quarterly
enrollment for which you qualify, you will be eligible for the Hypercom Employee
Stock Purchase Plan, and after one year of full time employment you will be
eligible for tuition reimbursement.

You will accrue 19 days of Paid Time Off (“PTO”) per year during your first
through fifth year of employment. After your fifth year, you will accrue an
additional week for a total of 24 PTO days per year. Please see the Hypercom PTO
policy for details regarding this benefit.

Hypercom has a drug free work place policy. Consistent with that policy, all new
employees must pass a pre-employment drug screen prior to joining Hypercom. In
addition to the drug screen all new employees must pass a background check and
credit check if necessary. This offer and any employment are contingent on you
passing the drug screen and background check. Please contact Stacey Turley in
the Human Resources Department at (602) 504-4647 if you have any questions
regarding this drug screen or background check.

I am enclosing a copy of our I-9, tax withholding forms and documents that
explain our current medical plan. Before you can join Hypercom, you must
complete and return these forms to us on or before your Date of Hire. In
addition, on or before your Date of Hire you must provide the forms of ID
necessary to complete the I-9 form, i.e., your driver license, and/or social
security card, birth certificate or passport.



  4.   Business Expenses. The Company will pay or reimburse you for all ordinary
and necessary business expenses incurred or paid by you in furtherance of the
Company’s business, in accordance with the Company’s policies and procedures.



  5.   Moving Expenses. The Company will provide you with a full executive
moving package to be determined by the Board, and to be described to you in a
separate letter. If you resign for any reason within 18 months of the date of
reimbursement for the move, you must reimburse the Company the full amount of
the moving package provided pursuant to this paragraph.



  6.   Employment at Will. You acknowledge and agree that the Company will
employ you as an ‘at will employee’ and that this Letter does not constitute an
employment agreement. This means that either you or Hypercom can terminate our
employment relationship at any time for any reason or no reason. In the event
that your employment is terminated either by you or the Company, you will be
entitled to receive only that compensation due you through the date of your
resignation, together with any COBRA (at your cost) or other benefits required
by law.



  7.   Death or Disability. If during the term of your employment with the
Company you die, then this Letter will terminate and your estate will be
entitled to receive the compensation due you through the date of your death.



  8.   Covenant Not to Compete. For a period of one year from any termination of
your employment hereunder, you will not, directly or indirectly, for your own
benefit or for, with or through any other individual, firm, corporation,
partnership or other entity, whether acting in an individual, fiduciary or other
capacity, own, manage, operate, control, advise, invest in (except as a 1% or
less shareholder of a public company), loan money to, or participate or assist
in the ownership, management, operation or control of or be associated as a
director, officer, employee, partner, consultant, advisor, creditor, agent,
independent contractor or otherwise with, or acquiesce in the use of your name
by, any business enterprise that is in direct competition with the Company or
any subsidiary, within the United States of America or any other country that
the Company conducts business at the time of your termination.

In addition to the foregoing, at all times during the period of your employment
and for one year after any termination thereof (or, if later, upon conclusion of
your services as a consultant), you will not, directly or indirectly (as
described above), for your benefit or for, with or through any business
enterprise, hire, employ, solicit, or otherwise encourage or entice any of the
Company’s (or subsidiary’s) employees or consultants to leave or terminate their
employment with the Company.

You and the Company consider the restrictions contained in this Paragraph 8 to
be reasonable for the purpose of preserving the Company’s rights and interests.
If a court makes a final judicial determination that any such restrictions are
unreasonable or otherwise unenforceable against you, you and the Company agree
to modify the provisions held to be unenforceable to preserve each party’s
anticipated benefits thereunder to the maximum extent legal.

You acknowledge and agree that the Company’s remedies at law for breach or
threatened breach of any of the provisions of this Paragraph 8 would be
inadequate. Therefore, you agree that in the event of a breach or threatened
breach by you of the provisions in this Paragraph 8, the Company will be
entitled to, in addition to its remedies at law and without posting any bond,
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction, or any other equitable remedy that
may then be available. You further agree that you will not oppose the Company’s
request for such equitable relief.



  9.   Confidential Information and Non-Disclosure. You hereby agree to execute
and deliver to the Company on or before your Date of Hire the Hypercom Employee
Non-Disclosure Agreement attached hereto as Exhibit A.



  10.   Resignation Following Change of Control.

If, after a Change of Control, as defined in the Definitions section, attached
hereto, you resign for Good Reason within the 60-day period following the last
event that constitutes Good Reason, and the Change of Control occurs within
thirty-six (36) months from your Date of Hire, you will receive:



  (a)   Payment equal to one year of Base Salary in a lump sum upon
effectiveness of the release contemplated by Paragraph 16 below; and



  (b)   For a period of eighteen (18) months from the date of your termination,
the Company will pay for the COBRA benefits due you.

In the event that you resign for Good Reason, following a Change of Control, and
the Change of Control occurs after thirty six (36) months from your Date of
Hire, you will receive:



  (a)   Payment equal to six (6) months of Base Salary in a lump sum upon
effectiveness of the release contemplated by Paragraph 16 below; and



  (b)   For a period of eighteen (18) months from the date of your termination,
the Company will pay for the COBRA benefits due you.

Notwithstanding the above, at all times under the terms of this Paragraph 10,
the lump sum portion of your payments must be paid no later than the date that
is two and one-half months after the end of the later of (i) the Company’s
fiscal year, or (ii) the calendar year, in which the payments are no longer
subject to a substantial risk of forfeiture, as determined in accordance with
the guidance promulgated under Section 409A of the Internal Revenue Code of
1986, as amended.



  11.   Personal Rights and Obligations. This Letter and all rights and
obligations hereunder are personal and will not be assignable by either you or
the Company except as provided in this Paragraph 11, and any purported
assignment in violation thereof will be null and void. Any person, firm or
corporation succeeding to the business of the Company by merger, consolidation,
purchase of assets or otherwise will assume by contract or operation of law the
obligations of the Company hereunder and in such a case you will continue to
honor this Letter with such business substituted for the Company as the
employer.



  12.   Notices. Any notice, election or communication to be given under this
Letter will be in writing and delivered in person or deposited, certified or
registered, in the United States mail, postage prepaid, addressed as follows:

If to the Company:

Hypercom Corporation
2851 West Kathleen Road
Phoenix, Arizona 85053
Attn: General Counsel

If to you:
Thomas Liguori

or to such other addresses as the Company or you may from time to time designate
by notice hereunder. Notices will be effective upon delivery in person or upon
receipt of any facsimile or e-mail, or at midnight on the fourth business day
after the date of mailing, if mailed.



  13.   Entirety. Except for any confidentiality agreement, option awards, or
restricted stock awards to which you are subject, this Letter constitutes and
embodies the full and complete understanding and agreement of the Company and
you with respect to your employment by the Company and supersedes all prior
understandings or agreements whether oral or in writing. This Letter may be
amended only by a writing signed by you and the Company. This Letter may be
executed in any number of counterparts, each of which will be considered a
duplicate original.



  14.   Arbitration. Any controversy relating to this Letter or relating to the
breach hereof will be settled by arbitration conducted in Phoenix, Arizona in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The award rendered by the arbitrator(s) will be
final and judgment upon the award rendered by the arbitrator(s) may be entered
upon it in any court having jurisdiction thereof. The arbitrator(s) will possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration. The expenses of the arbitration will be borne by the losing
party unless otherwise allocated by the arbitrator(s). This agreement to
arbitrate will be specifically enforceable under the prevailing arbitration law.
During the continuance of any arbitration proceedings, the parties will continue
to perform their respective obligations under this Letter. Nothing in this
Letter will preclude the Company or any affiliate or successor from seeking
equitable relief, including injunction or specific performance, in any court
having jurisdiction, in connection with the non-compete provisions herein and
any obligations of confidentiality.



  15.   Governing Law. This Letter will be governed by and interpreted in
accordance with the laws of the State of Arizona, without regard to conflict of
laws principles.



  16.   Withholding and Release. You acknowledge and agree that payments made to
you hereunder may be subject to withholding. You further acknowledge and agree
that payment of any of the benefits to be provided to you under this Letter
following any termination of your employment is subject to your compliance with
any reasonable and lawful policies or procedures of the Company relating to
employee severances, including the execution and delivery by you of a release
reasonably satisfactory to the Company of any and all claims that you may have
against the Company or related persons, except for (i) the continuing
obligations provided herein, and (ii) for any continuing obligations of
indemnification due you as an officer or director (or a former officer or
director).



  17.   Conditional Offer. The offer of employment set forth in this Letter is
expressly conditioned upon the completion of a background check satisfactory to
the Company.

Very truly yours,

/s/William Keiper
William Keiper
Chief Executive Officer and President

ACCEPTED AND AGREED:

/s/ Thomas Liguori
Thomas Liguori

Date: October 6, 2005

1

Definitions

“Change of Control” means and includes each of the following:

(1) there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving entity, or pursuant to
which common stock would be converted into cash, securities or other property,
other than a merger of the Company in which the holders of the Company’s common
stock immediately prior to the merger have at least 80% ownership of beneficial
interest of common stock or other voting securities of the surviving entity
immediately after the merger;

(2) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of assets or earning power
aggregating more than 40% of the assets or earning power of the Company and its
subsidiaries (taken as a whole), other than pursuant to a sale-leaseback,
structured finance or other form of financing transaction;

(3) the stockholders of the Company shall approve any plan or proposal for
liquidation or dissolution of the Company; or

(4) during any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board shall fail to constitute a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

“Good Reason” means, without your consent:

(1) you suffer a reduction in position or a material change in your functions,
duties or responsibilities;

(2) your annual salary is reduced by the Company or there is a material
reduction in your current benefits (other than a reduction in the benefits as
part of overall reduction applicable to all or substantially all other
officers); or

(3) you are required to reside other than in Maricopa County, Arizona.

2